--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This First Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of March 9, 2015, by and among Silicon
Valley Bank (“Bank”) and GigOptix, Inc., a Delaware corporation (“GigOptix”),
ChipX, Incorporated, a Delaware corporation and wholly-owned Subsidiary of
GigOptix (“ChipX”), and Endwave Corporation, a Delaware corporation and
wholly-owned Subsidiary of GigOptix (“Endwave” and together with GigOptix and
ChipX, individually and collectively, jointly and severally, “Borrower”) whose
address is 130 Baytech Drive, San Jose, CA 95134.


Recitals


A.                Bank and Borrower have entered into that certain Second
Amended and Restated Loan and Security Agreement dated on or about March 25,
2013 (as the same may from time to time be amended, modified, supplemented or
restated, the “Loan Agreement”).


B.                Bank has previously extended credit to Borrower for the
purposes permitted in the Loan Agreement, although none is outstanding as of the
date of this Agreement.


C.                Borrower has requested that Bank amend the Loan Agreement to
extend the maturity dates from March 9, 2015 as more fully set forth herein.


D.                Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.


Agreement


Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.                  Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.


2.                  Amendments to Loan Agreement.


2.1       Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:


“Maturity Date” is May 8, 2015.


“Non-Formula Maturity Date” is May 8, 2015.
 
1

--------------------------------------------------------------------------------

3.                 Limitation of Amendments.


3.1            The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.


3.2            This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.


4.                  Representations and Warranties. To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:


4.1            Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;


4.2            Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


4.3            The organizational documents of Borrower most recently delivered
to Bank remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;


4.4            The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


4.5            The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


4.6            The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
2

--------------------------------------------------------------------------------

4.7            This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights.


5.                  Integration. This Amendment and the Loan Documents represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements. All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Amendment and the Loan Documents merge into this Amendment and the Loan
Documents.


6.                 Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.


7.                  Effectiveness. This Amendment shall be deemed effective upon
(a) the due execution and delivery to Bank of this Amendment by each party
hereto, (b) Borrower's payment of an extension fee in an amount equal to Two
Thousand Five Hundred Dollars ($2,500), and (c) payment of Bank's legal fees and
expenses in connection with the negotiation and preparation of this Amendment.


[Signature page follows.]
 
3

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK
BORROWER
   
Silicon Valley Bank
GigOptix, Inc.
   
By: /s/ James Caron
By: /s/ Dr. Avi Katz
Name: James Caron
Name: Dr. Avi Katz
Title: VP
Title: CEO & President
 
 
 
ChipX, Incorporated
     
By: /s/ Dr. Avi Katz
  Name: Dr. Avi Katz  
Title: CEO & President
   
Endwave Corporation
     
By: /s/ Dr. Avi Katz
 
Name: Dr. Avi Katz
 
Title: CEO & President



[Signature Page to First Amendment to Second Amended and Restated Loan and
Security Agreement]
 
 

--------------------------------------------------------------------------------
